Citation Nr: 1519665	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-07 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for sleep disturbances.  

2.  Entitlement to service connection for right ankle arthritis.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


		INTRODUCTION

The Veteran served on active duty from November 1966 to April 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the above claimed benefits.  

This appeal was processed, in part, using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have right ankle arthritis that is etiologically related to service. 


CONCLUSION OF LAW
  
The criteria for service connection for right ankle arthritis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 and 5103A (West 2014), and under 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in September 2010 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with a VA examination in April 2011 for the right ankle.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he incurred his current right ankle arthritis during service after he twisted his ankle during basic training in November 1966.  Service treatment records, however, contain significant treatment following a left ankle sprain in November 1966.  Records from November 1966 through January 1967 refer solely to the left ankle and contain no evidence of any injury to or symptoms of the right ankle.  Moreover, an October 1967 separation examination was negative for findings or symptoms for either ankle and such symptoms were not identified in the Veteran's report of medical history at that time.  

A December 1966 letter from a private physician states that the Veteran reported twisting his right ankle approximately five weeks ago while training and that the physician diagnosed a tear of the lateral collateral ligament of the right ankle.  However, treatment records associated with this injury were not provided.  

A VA examination was provided in April 2011, where the Veteran reported that he did not have any current left ankle symptoms and asserted that he sustained a right ankle disability during training.  The examiner noted that an X-ray conducted for the examination demonstrated the first evidence of right ankle arthritis.  The examiner succinctly summarized the service treatment records documenting treatment solely for the left ankle after a sprain during training in November 1966.  The examiner acknowledged the December 1966 letter from the private physician but concluded based on the evidence of record that a right ankle injury or disability was not incurred during service.  Therefore, the examiner concluded that the currently diagnosed right ankle arthritis was not etiologically related to service.  

Although the private examiner in service referenced an injury was to the right ankle, contemporary treatment records show it was in fact the left ankle.  While it is certainly possible that a treating clinician might on one occasion have misidentified the injured ankle, the Board finds it unreasonable to find that the extensive references to the left ankle are all in error.  Moreover, while it is possible the private physician was referring to a separate right ankle injury, given that the physician's statement was contemporaneous with the left ankle injury, and as there is not a single treatment record contemporaneous with the Veteran's service which mentions the right ankle, the Board finds the physician likely was actually referring to the left ankle.  The Board finds that the Veteran did not injure his right ankle in service.
 
The Board notes that the treatment records associated with the reported December 20, 1966, hospital treatment have not been submitted and there are no contemporaneous medical records documenting a right ankle injury.  The Veteran stated in August 2010 that he would submit authorization for such records if he could locate the private physician or his son, but never did.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  However, while the Veteran is competent to report a right ankle sprain, all treatment records from that time specifically involve the left ankle.  The Board finds the Veteran's account, offered many years after service and contemporaneous with the realization that he has arthritis affecting the right ankle, to lack probative value.  Further undermining his credibility is the lack of contemporaneous medical evidence in service, although he specifically maintains that he was treated for the right ankle in service.

Nor is there any competent or credible evidence of right ankle arthritis within a year of discharge from service, or until many years thereafter.  The only medical opinion evidence is against the claim.  Although a layperson for some matters may be competent to offer an opinion as to the etiology of a condition, in this case, given that arthritis is a disease process that is not readily perceptible without diagnostic testing, and one subject to multiple potential etiologic causes, the Board finds that the question of etiology in this case is beyond the capability of a layperson to address.
 
Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and that service connection therefore is denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER


Service connection for right ankle arthritis is denied.  


REMAND

The Veteran reported that he received in-service treatment at the Ireland Army Hospital in 1966 for pneumonia, where a biopsy was taken of his lungs.  There is no indication that clinical records from this facility have been requested and they are not of record.  Therefore, as such records are relevant to the Veteran's claim for service connection for COPD, a remand is necessary to obtain them.  

In an August 2010 statement, the Veteran, through his representative reported that he had trouble sleeping and breathing at night.  This statement was made in connection with the Veteran's claim for service connection for COPD.  Given that the Board is remanding the COPD claim, remand of the sleep disturbance claim is warranted as well. 

Outstanding records of ongoing VA treatment should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  

2.  Take all necessary steps to obtain records of treatment at the Ireland Army Hospital in 1966, including all records related to treatment for pneumonia and a lung biopsy.  These efforts must include contacting the Ireland Army Hospital directly for the records.

3.  Thereafter, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's COPD and claimed sleep disorder.  The claims files should be made available to the examiner for review.  All indicated studies should be performed, and all findings should be reported in detail.

With respect to COPD, the examiner should offer an opinion as to whether it is at least as likely as not that the COPD is etiologically related to service.

With respect to any sleep disorder identified, the examiner should offer an opinion as to whether it is at least as likely as not that the sleep disorder is etiologically related to service.  The examiner should also offer an opinion as to whether it is at least as likely as not that any sleep disorder was caused or chronically worsened (i.e., aggravated) by the Veteran's COPD. 

A complete rationale for each opinion offered should be provided.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


